DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Pre-Brief Conference request dated 10/13/2020 and amendments/remarks dated 03/26/2020. Currently, claims 1-20 are pending. 

Response to Arguments
	Applicant’s arguments, see pages 2-5 of the Pre-Brief Conference request, filed 10/13/2020, with respect to the rejection(s) of claim(s) 1, 14 and 17 under 35 USC 102(a)(2) and/or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn and the prosecution has been re-opened on 10/27/2020.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roll (U.S. PGPub 2011/0105099 A1).
Consider claim 1, Roll discloses a system (read as antenna line device configuration system 10, figure 1, par [0050]), comprising: 
a controller that is configured to generate a control signal (read as host computer 40 configured to generate, for example, dynamic data 24b which define a configuration of the ALD specific, par [0053]); 
an antenna (read as the antenna for communication, par [0003]-[0004] and [0050]); and 
an antenna line device coupled to the antenna (read as antenna line device 20 (ALD) coupling to the antenna for communication, figure 1, par [0050] and [0003]-[0004]), the antenna line device being configured to directly receive the control signal via a wireless communication protocol over a wireless communication path (read as the ALD 20 being configured to directly receive the dynamic data 24b via a wireless connection from host computer 40, par [0055]).
wherein the antenna line device is an amplifier, a remote electrical tilt system, a sensor, or a frequency scanning module (read as the ALD 20 comprising, for example, remote electrical tilt (RET) system, amplifiers and/or VSWR analyzers, par [0050]).
Consider claim 4, as applied to claim 1 above, Roll discloses wherein the control signal comprises an Antenna Interface Standards Group (AISG) control signal (read as the AISG, par [0005]-[0007], [0038] and [0041]).
Consider claim 6, as applied to claim 1 above, Roll discloses wherein the antenna line device is the amplifier that is coupled to an output of the antenna; and wherein the amplifier is 
Consider claim 7, as applied to claim 1 above, Roll discloses wherein the antenna line device is the remote electrical tilt system that is coupled to the antenna; and wherein the remote electrical tilt system is configured to adjust at least one of an elevation angle of the antenna and an azimuth angle of the antenna responsive to the control signal (read as the non-volatile memory 24 with various data and the settings of tilt of the remote electrical tilt antennas, figure 1, par [0003]-[0050]).
Consider claim 10, as applied to claim 1 above, Roll discloses wherein the antenna line device further comprises a memory and is configured to store a plurality of antenna transmission patterns for the antenna in the memory, the plurality of antenna transmission patterns corresponding to a plurality of elevation angles for the antenna, respectively (read as the non-volatile memory 24 with various data and the settings of tilt of the remote electrical tilt antennas, figure 1, par [0003]-[0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1).
Consider claim 2, as applied to claim 1 above, Roll discloses the claimed invention above and wherein the host computer 40 would establish a wireless connection directly with the ALD 
Nonetheless, Roll further discloses the host computer 40 would directly connect to the controller 30 using another wireless connection via a network such as a Local Area Connection connected to the Internet or a mobile phone network; and since both the host computer 40 and controller 30 are using wireless connection via Local area Connection connected to the Internet or a mobile network, both the host computer 40 and controller 30 are Internet Protocol (IP) addressable, par [0055].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet or a mobile phone network, which would make the ALD 20 IP addressable, to allow the host computer 40 to continue using its existing wireless connection interface that’s already IP addressable to reduce additional cost by avoid the need of adding other different type of wireless connection interface.

Consider claim 3, as applied to claim 1 above, Roll discloses the claimed invention above and wherein the host computer 40 would establish a first wireless connection directly with the ALD 20 (par [0055]) but does not specifically a wireless modem coupled to the antenna line device, wherein the wireless modem is configured to perform the wireless communication protocol over the wireless interface, the wireless communication protocol comprising one of Zigbee, Z-Wave, 6LowPAN, Thread, WiFi, GSM cellular, 3G cellular, 4G/LTE cellular, 5G/LTE cellular, Sigfox, Neul, and LoRaWAN.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet or a mobile phone network, which would make the ALD 20 IP addressable, to allow the host computer 40 to continue using its existing wireless interfaces of Local Area Connection connected to the Internet and mobile network to reduce additional cost by avoid the need of adding other different type of wireless connection interface.

Consider claim 12, as applied to claim 1 above, Roll discloses the claimed invention above and wherein the host computer 40 would establish a first wireless connection directly with the ALD 20 (par [0055]) but does not specifically disclose wherein the antenna line device is further configured to receive the control signal over the Internet.
Nonetheless, Roll further discloses the host computer 40 would directly connect to the controller 30 using another wireless connection via a network such as a Local Area Connection connected to the Internet or a mobile phone network; and since both the host computer 40 and controller 30 are using wireless connection via Local area Connection connected to the Internet 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet or a mobile phone network, which would make the ALD 20 IP addressable, to allow the host computer 40 to continue using its existing wireless interfaces of Local Area Connection connected to the Internet and mobile network to reduce additional cost by avoid the need of adding other different type of wireless connection interface.

Consider claim 14, Roll discloses a method (read as antenna line device configuration system/method 10, figures 1, par [0050]), comprising: 
establishing, at an antenna line device, an wireless connection with a controller, the antenna line device being configured to perform wireless communications over the wireless connection (read as the ALD 20 being configured to directly receive the dynamic data 24b via a wireless connection, par [0055]); and 
receiving, at the antenna line device, a control signal from the controller (read as host computer 40 configured to generate, for example, dynamic data 24b which define a configuration of the ALD specific, par [0053]), the control signal being associated with an antenna coupled to the antenna line device (read as the antenna of the mobile base station for communication, par [0050] and [0003]-[0004]),

However, Roll discloses the claimed invention above and wherein the host computer 40 would establish a first wireless connection directly with the ALD 20 (par [0055]) but does not specifically disclose the wireless connection is IP connection/communication.
Nonetheless, Roll further discloses the host computer 40 would directly connect to the controller 30 using another wireless connection via a network such as a Local Area Connection connected to the Internet or a mobile phone network; and since both the host computer 40 and controller 30 are using wireless connection via Local area Connection connected to the Internet or a mobile network, both the host computer 40 and controller 30 are Internet Protocol (IP) addressable, par [0055].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet or a mobile phone network, which would make the ALD 20 IP addressable, to allow the host computer 40 to continue using its existing wireless connection interface that’s already IP addressable to reduce additional cost by avoid the need of adding other different type of wireless connection interface.
Consider claim 15, as applied to claim 14 above, Roll discloses wherein the antenna is coupled to a base station; and wherein the controller is disposed apart from the base station (read as the ALDs of the base station, and the host computer 40 connects to the ALDs wirelessly, par [0050] and [0055]).
claim 16, as applied to claim 14 above, Roll discloses wherein receiving, at the antenna line device, the control signal from the controller comprises receiving, at the antenna line device, the control signal from the controller over the Internet (read as direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet, par [0055]).

Claims 8, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1) in view of Minor (U.S. PGPub 2014/0213307 A1).
Consider claim 8, as applied to claim 1 above, Roll discloses the claimed invention above but does not specifically dsiclose wherein the antenna line device is the sensor that is associated with to the antenna; and wherein the sensor is configured to collect information that is associated with the antenna, the information comprising at least one of azimuth angle, elevation angle, latitude coordinate, longitude coordinate, Global Positioning System (GPS) coordinates, wind speed, temperature, vibration amplitude, and vibration frequency.
Nonetheless, in related art, Minor discloses a method of producing cellular coverage map by analyzing the plurality of technical configuration characteristics including transceiver GPS coordinates, antenna array (plurality of antennas) azimuths, structure height, ground elevation at the site, antenna array (plurality of antennas) height, antenna array (plurality of antennas) down tilt, transmit/receive level settings, construction date, and radio propagation service area boundary, par [0026]-[0029].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Minor into the teachings of Roll to further test and analyze the performances of each of the plurality of antennas 

Consider claim 9, as applied to claim 1 above, Roll discloses the claimed invention above but does not specifically disclose wherein the antenna line device is a frequency scanning module that is coupled to the antenna; and wherein the frequency scanning module is configured to determine a frequency spectrum in use at the antenna.
Nonetheless, in related art, Minor discloses a method of producing cellular coverage map by testing and analyzing the performance of the cellular frequencies, par [0026]-[0029].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Minor into the teachings of Roll to further test and analyze the performances of each of the plurality of antennas to determine the current parameters of the plurality of RET antennas for analysis to accurately identify the coverage area of antennas.

Consider claim 17, Roll discloses a method, comprising: 
establishing wireless connections with a plurality of antenna line devices (read as the direct wireless connections between host computer 50 to the plurality of ALDs 20 that needs upgrading and maintaining in thousands of sites, figure 1, par [0014]-[0015] and [0055]), respectively, the plurality of antenna line devices being coupled to a plurality of antennas (read as the ALDs 20 comprising RET elements and amplifiers and VSWR analyzers are coupled to the RET antennas, par [0015] and [0050]), respectively, and the plurality of antenna line devices being configured to perform wireless communications over respective wireless connections (read 
receiving a plurality of antenna transmission patterns from the plurality of antenna line devices, respectively (read as host computer 40 configured to generate, for example, dynamic data 24b which define a configuration of each of the ALDs 20 specific, par [0015] and [0053]),
wherein each of the plurality of antenna line devices is an amplifier, a remote electrical tilt system, a sensor, or a frequency scanning module (read as the ALDs 20 comprising, for example, remote electrical tilt (RET) systems, amplifiers and/or VSWR analyzers, par [0014]-[0015] and [0050]).
However, Roll discloses the claimed invention above and wherein the host computer 40 would establish wireless connections directly with the ALDs 20 (par [0055]) but does not specifically disclose the wireless connections are IP connections/communications.
Nonetheless, Roll further discloses the host computer 40 would directly connect to the controller 30 using another wireless connection via a network such as a Local Area Connection connected to the Internet or a mobile phone network; and since both the host computer 40 and controller 30 are using wireless connection via Local area Connection connected to the Internet or a mobile network, both the host computer 40 and controller 30 are Internet Protocol (IP) addressable, par [0055].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to design the direct wireless connection between host computer 40 and ALD 20 to be via network Local Area Connection connected to the Internet or a mobile phone network, which would make the ALD 20 IP addressable, to allow the host computer 40 to continue using its existing wireless connection interface that’s already IP 
However, Roll discloses the claimed invention above and the ALDs comprising remote electrical tilt (RET) antennas and VSWR analyzers for upgrading and maintaining ALDs (par [0015]) but does not specifically disclose each respective antenna transmission pattern being based on an elevation angle of the antenna and an azimuth angle of the antenna; receiving a plurality of geographic location coordinates for the plurality of antennas, respectively; and generating a signal coverage map based on the plurality of antenna transmission patterns and the plurality of geographic location coordinates that indicates geographic areas covered by the plurality of antenna transmission patterns.
Nonetheless, in related art, Minor discloses a method of producing cellular coverage map by analyzing the plurality of technical configuration characteristics including transceiver GPS coordinates, antenna array (plurality of antennas) azimuths, structure height, ground elevation at the site, antenna array (plurality of antennas) height, antenna array (plurality of antennas) down tilt, transmit/receive level settings, construction date, and radio propagation service area boundary, par [0026]-[0029].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Minor into the teachings of Roll to further test and analyze the performances of each of the plurality of antennas to determine the current parameters of the plurality of RET antennas for analysis to accurately identify the coverage area of antennas.
Consider claim 19, as applied to claim 17 above, Roll, as modified by Minor, discloses wherein each of the plurality geographic location coordinates comprises a latitude coordinate and 
Consider claim 20, as applied to claim 17 above, Roll, as modified by Minor, discloses wherein each of the plurality of geographic location coordinates comprises Global Positioning System (GPS) coordinates (read as the GPS coordinates would include a latitude coordinate and a longitude coordinate of each of the antennas 207, par [0028] of Minor).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1) in view of in view of Wikipedia (“https://web.archive.org/web/20140427123344/https://en.wikipedia.org/wiki/Direct_current”, April 27, 2014).
Consider claim 5, as applied to claim 1 above, Roll discloses the claimed invention above and Radio Frequency path the RF interface also acts as the ALD's Direct Current (DC) power source (par [0054]) but does not specifically disclose wherein the antenna line device is configured to receive power from one of a solar cell, rechargeable battery, and hydrogen fuel cell.
Nonetheless, Wikipedia disclose that DC is commonly found in many extra-low voltage applications and some low-voltage applications, especially where these are powered by batteries, which can produce only DC, or solar power systems, since solar cells can produce only DC, page 2, Applications section.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wikipedia into .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1) in view of in view of Johnson (U.S. PGPub 2004/0152431 A1).
Consider claim 11, as applied to claim 1 above, Roll discloses wherein the antenna line device further comprises a memory (read as the memory 24, figure 1, par [0051]) but does not specifically disclose the memory is configured to store a gain of the antenna, a return loss of the antenna, and an isolation of the antenna in the memory.
Nonetheless, in related art, Johnson discloses an antenna/receiver calibration system, comprising the use of antenna gain, antenna return loss and antenna isolation for measuring and testing the performance of antenna array, par [0023], [0041], [0051]-[0052], [0054] and [0057].
Therefore, it would have be obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnson into the teachings of Roll to store the antenna characteristics above in the memory in order to assist the process of determining/analyzing of the performance of the antennas.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1) in view of  Prior Art Admission by Applicant (hereinafter “APAA”).
Consider claim 13, as applied to claim 1 above, Roll discloses the claimed invention above but does not specifically disclose wherein the controller is a ground-based controller; and wherein the antenna is coupled to the ground-based controller at a bottom end of the antenna line device is coupled to the antenna at a top end of the antenna.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of APAA into the teachings of Roll as it is a common design that controller/base station are located on the ground and antennas are located on a tower/top.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roll (U.S. PGPub 2011/0105099 A1) in view of Minor (U.S. PGPub 2014/0213307 A1), and in further view of Han et al. (U.S. PGPub 2010/0151907 A1).
Consider claim 18, as applied to claim 17 above, Roll, as modified by Minor, discloses the RET antennas/antenna array but does not specifically disclose wherein a first one of the plurality of antennas is associated with a first cellular service provider and a second one of the plurality of antennas is associated with a second cellular service provider that is different from the first cellular service provider.
Nonetheless, in related art, Han discloses a shared base station for two different carriers related to disparate service providers and each of the carriers including plurality of antennas, figures 1 and 2, par [0019]-[0024].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Han into the teachings of Roll, which modified by Minor, to reduce the cost of each of the two service providers by sharing a base station.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645